In a negligence action to recover damages for personal injury, defendants appeal from an amended and resettled judgment of the Supreme Court, Kings County, entered December 28, 1964, in plaintiff’s favor upon a jury verdict, in a reduced amount as stipulated to by plaintiff in pursuance of the trial court’s decision conditionally granting defendants’ motion to set aside the verdict and for a new trial. Judgment modified, on the law and the facts, by increasing the amount of the judgment to $175,000, the amount of the verdict, plus appropriate interest, costs and disbursements. As so modified, judgment affirmed, with costs to respondent. In our opinion, considering the nature of the injury as it relates to the circumstances of this plaintiff, the verdict of the jury was not excessive; and defendants’ motion to set it aside should have been denied unconditionally. The verdict is herewith increased under CPLR 5501 (subd. [a], par. 5). Christ, Acting P. J., Rabin and Hopkins, JJ., concur; Benjamin, J., dissents and votes to affirm the judgment.